Citation Nr: 1644902	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-34 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2016 Board hearing via videoconference, and a transcript of this hearing is of record.

The issue of entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected hepatitis C, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hepatitis C was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A.      §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Here, the Veteran has submitted treatment records dated throughout the pendency of the appeal identifying a diagnosis of and treatment for hepatitis C, which was initially identified in March 2002, during private evaluation.  The first element of service connection, a current disability, is thus met.  

The Veteran's service treatment records are silent for diagnosis or treatment of hepatitis C.  However, during the August 2016 Board hearing, the Veteran's representative argued that such a fact is not negative evidence in the present appeal, as the test for hepatitis C was not available or used during the time of the Veteran's service.

In written statements made during the course of the appeal and during his August 2016 Board hearing, the Veteran asserted that he contracted hepatitis C during service, from exposure to blood and bodily fluids while working on rescue missions and from sharing razors or toothbrushes, and from unsanitary injections for inoculations.  During episodes of VA and private treatment, and during his Board hearing, he denied any post-service risk factors for hepatitis C, related to specific drug use, sexual activity, or medical history.  He reported that while he was stationed in Maine during service, he worked on a life and rescue boat station and assisted people off and on watercraft and some of the people were injured and he came into contact with blood and bodily fluids, without protective gear, including gloves.  He reported that during basic training and boot camp, he was injected with jet inoculators and the air guns did not have protective caps and the devices were not sterilized between service members.  He asserted that due to limited resources, during service, he sometimes had to borrow someone's razor or toothbrush.  See VBA Training Letter 211A (01-02) (Apr. 17, 2001) (reflecting that medically recognized risk factors for hepatitis C include accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors); VBA Fast Letter 211 (04-13) (June 29, 2004) (finding that, despite the lack of any scientific evidence to document the transmission of hepatitis C virus with air gun injectors, it is biologically plausible).

His service personnel records dated in December 1967 indicate that the Veteran served in a rescue capacity, and his service personnel records dated in August 1967 indicate that he was indeed stationed in Maine; and his service treatment records detail his history of in-service inoculations. 

The Board finds that the Veteran's lay statements are probative evidence in the current appeal.  He is competent to report exposure to blood and other bodily fluids during his active service, as well as sharing razors and toothbrushes with fellow service members and receiving inoculations via air gun injections, and he is competent to report as to his specific drug use, sexual activity, or medical history such that he may deny post-service hepatitis C risk factors; and there is no indication that he is not credible in this regard.  See, too, Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (reflecting that credibility determinations are within the purview of the Board).  The second element of service connection, an in-service incurrence or aggravation of a disease or injury, is thus met.  

In July 2014, one of the Veteran's VA treatment providers opined that it was most likely that the Veteran's hepatitis C was related to medical vaccinations from contaminated needles in service, and reasoned that the Veteran's hepatitis C was not related to any lifestyle issues and not self-inflicted, in essence, reasoning that the Veteran did not have any other or post-service hepatitis C risk factors.  And although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of his condition over a span of time and his reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378   (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  Furthermore, there is no probative medical evidence of record to the contrary.  The third element of service connection, a nexus between the claimed in-service disease or injury and the present disability, is thus met.  

Accordingly, because there is medical evidence diagnosing hepatitis C and attributing such to service, given the competent and credible evidence of the Veteran's in-service hepatitis C risk factors and denial of post-service risk factors, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's hepatitis C.  When resolving reasonable doubt in favor of the Veteran, the Board finds that his hepatitis C is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for hepatitis C.


ORDER

Service connection for hepatitis C is granted.



REMAND

In November 2011, the Veteran identified Virginia Commonwealth University (VCU) as a source of relevant private treatment records.  It does not appear that VCU responded to the AOJ's December 2011 and January 2012 inquiries and on remand, the AOJ should seek an updated authorization from the Veteran and attempt to obtain his outstanding private treatment records.  Also, the Veteran's most recent VA treatment records associated with the claims file are dated in June 2014, and on remand, the AOJ should obtain his updated VA treatment records.

The Veteran asserts that his cirrhosis of the liver is secondary to his hepatitis C.  In a January 2002 private treatment note, one of the Veteran's treatment providers reported that the Veteran claimed not to have consumed alcohol since December 2001 and denied hepatitis C risk factors.  The physician reported that he had a long discussion with the Veteran about hepatitis C and the additive damage alcohol can cause and diagnosed the Veteran with hepatitis C and alcohol liver disease with cirrhosis and portal hypertension.  In a March 2002 letter, one of the Veteran's private treatment providers reported that the Veteran presented with hepatitis C with presumed cirrhosis and a history of modest-to-moderate beer consumption.  In a February 2013 VA treatment note, one of the Veteran's treatment providers reported that the Veteran's hepatitis C was complicated by his cirrhosis, as opposed to any cirrhosis being complicated, in essence, secondary to any hepatitis C.  A June 2014 VA treatment note indicates that ultrasound examination of the liver revealed hepatic cirrhosis.  

The etiology of the Veteran's cirrhosis of the liver is thus unclear and the issue requires medical comment.  On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of his cirrhosis of the liver. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's updated VA treatment records maintained by the VA Medical Center (VAMC) in Mountain Home, Tennessee, dated since June 2014.

2. Inform the Veteran that it does not appear that VCU responded to the AOJ's December 2011 and January 2012 requests for his private treatment records.  Provide him with VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  Advise him that he may supplement the record with any outstanding relevant private treatment records or request VA's assistance in doing so.  Obtain and associate with his claims file any identified and authorized private treatment records, specifically, the private treatment records from VCU.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, afford the Veteran a VA examination with an appropriate examiner to determine the etiology of his cirrhosis of the liver.  Complete examinations, including any required diagnostic tests, should be completed.  

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cirrhosis of the liver was incurred in service, or are otherwise related to service, specifically considering his exposure to blood and other bodily fluids during his active service, as well as sharing razors and toothbrushes with fellow service members and receiving inoculations via air gun injections. 

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's cirrhosis of the liver is proximately due to, or the result of, his service-connected hepatitis C, considering his history of alcohol use.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's cirrhosis of the liver has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected hepatitis C, considering his history of alcohol use.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


